Case 2:19-cv-04618-RGK-FFM Document 1 Filed 05/28/19 Page 1 of 15 Page ID #:1




  1 BROWNE GEORGE ROSS LLP
    Keith J. Wesley (State Bar No. 229276)
  2   kwesley@bgrfirm.com
    Jason Y. Kelly (State Bar No. 274144)
  3   jkelly@bgrfirm.com
    2121 Avenue of the Stars, Suite 2800
  4 Los Angeles, California 90067
  5 Telephone: (310) 274-7100
    Facsimile: (310) 275-5697
  6
    Attorneys for Plaintiff
  7 Y.Y.G.M. SA d.b.a. BRANDY MELVILLE
  8
                          UNITED STATES DISTRICT COURT
  9
                         CENTRAL DISTRICT OF CALIFORNIA
 10
    Y.Y.G.M. SA d.b.a. BRANDY               Case No.
 11 MELVILLE, a Swiss corporation,
                                            COMPLAINT FOR:
 12
              Plaintiff,
                                            (1) TRADEMARK
 13                                             INFRINGEMENT AND
         vs.                                    COUNTERFEITING [15 U.S.C.
 14
                                                § 1114];
 15 REDBUBBLE, INC.,                        (2) FALSE DESIGNATION OF
                                                ORIGIN [15 U.S.C. § 1125(a)];
 16               Defendant.                (3) COMMON LAW UNFAIR
 17                                             COMPETITION;
                                            (4) CONTRIBUTORY
 18                                             TRADEMARK
                                                INFRINGEMENT;
 19                                         (5) VICARIOUS TRADEMARK
                                                INFRINGEMENT.
 20
 21                                         DEMAND FOR JURY TRIAL
 22
 23
 24
 25
 26
 27
 28
      1068530.2

                                       COMPLAINT
Case 2:19-cv-04618-RGK-FFM Document 1 Filed 05/28/19 Page 2 of 15 Page ID #:2




  1               Plaintiff Y.Y.G.M. SA d.b.a. Brandy Melville, as and for its complaint against
  2 defendant Redbubble, Inc., alleges as follows:
  3                                             PARTIES
  4               1.    Plaintiff Y.Y.G.M. SA d.b.a. Brandy Melville (“Plaintiff” or “Brandy
  5 Melville”) is a Swiss corporation with a principal place of business in Lugano,
  6 Switzerland. Plaintiff is the owner of the trademarks at issue herein of the girls and
  7 women’s fashion and lifestyle brand, “Brandy Melville.”
  8               2.    Plaintiff is informed and believes, and thereon alleges, that defendant
  9 Redbubble, Inc. (“Redbubble” or “Defendant”) is a Delaware corporation with its
 10 principal place of business in San Francisco, California.
 11                                  JURISDICTION AND VENUE
 12               3.    This Court has subject matter jurisdiction over this action pursuant to
 13 28 U.S.C. sections 1331 and 1338 because the action arises under the Lanham Act.
 14 See 17 U.S.C. §§ 101, et seq.; 15 U.S.C. §§ 1051, et seq. This Court also has
 15 supplemental jurisdiction pursuant to 28 U.S.C. sections 1367 and 1338(b).
 16               4.    Venue in this district is proper under 28 U.S.C. section 1391 because
 17 Redbubble is subject to personal jurisdiction here and Brandy Melville has suffered
 18 injury here.
 19               5.    This Court has personal jurisdiction over Redbubble because
 20 Redbubble is based in California and regularly markets and sells goods, including
 21 the goods at issue in this case, to customers in California.
 22                                   GENERAL ALLEGATIONS
 23               A.    Brandy Melville Is a Popular Girls and Women’s Fashion and
 24                     Lifestyle Brand.
 25               6.    Brandy Melville is a popular fashion and lifestyle brand that promotes
 26 and sells, inter alia, apparel and accessories to girls and women throughout the
 27 world. Founded in Europe over 30 years ago, Brandy Melville established a retail
 28 presence in Los Angeles in 2009 and has since expanded across the United States.
      1068530.2
                                                    -1-
                                                COMPLAINT
Case 2:19-cv-04618-RGK-FFM Document 1 Filed 05/28/19 Page 3 of 15 Page ID #:3




  1 Although Brandy Melville markets and sells to consumers of all ages, it has
  2 developed a particularly strong following amongst girls and women in the 15- to 25-
  3 year-old age range.
  4               7.    Brandy Melville currently has 35 retail locations throughout the state of
  5 California, dozens more across the United States, and many more abroad.
  6               8.    Brandy Melville estimates that millions of consumers have shopped at
  7 one or more of its United States-based stores alone.
  8               9.    Brandy Melville is regularly featured in leading national fashion and
  9 lifestyle print publications such as Cosmopolitan, Elle, Vogue, and Seventeen, and
 10 general print publications such as the Los Angeles Times, the Village Voice, the
 11 Boston Globe, and independent and college newspapers. It is also regularly featured
 12 on television and on third-party websites and blogs.
 13               10.   Brandy Melville promotes itself online, including on its own website
 14 www.brandymelvilleusa.com, and on Twitter, Instagram, and Facebook. Brandy
 15 Melville’s Instagram page has approximately 3.8 million followers.
 16               B.    Brandy Melville Owns Valuable Trademarks and Other
 17                     Intellectual Property.
 18               11.   The Brandy Melville name, logo, and designs are valuable intellectual
 19 property owned by Brandy Melville. To help protect its intellectual property,
 20 Brandy Melville obtained trademark registrations with the United States Patent and
 21 Trademark Office (“USPTO”). Brandy Melville is the owner of USPTO
 22 Registration Nos. 5,373,397 and 5,238,856 for the trademark Brandy Melville in a
 23 variety of categories, including apparel, accessories, and home decorations. In
 24 addition, Brandy Melville is the owner of USPTO Registration No. 5,748,883 for
 25 the “LA Lightning” graphic logo depicted immediately below in the apparel
 26 category. Collectively, the Brandy Melville and LA Lightning trademarks are
 27 hereinafter referenced as the Registered Trademarks.
 28    ///
      1068530.2
                                                    -2-
                                                 COMPLAINT
Case 2:19-cv-04618-RGK-FFM Document 1 Filed 05/28/19 Page 4 of 15 Page ID #:4




  1
  2
  3
  4
  5
  6
  7               12.   Through extensive and continuous promotion and sales, unsolicited
  8 press, and word of mouth, Brandy Melville also owns common law rights in various
  9 trademarks including the Brandy Melville name and graphic logo as seen
 10 immediately below.
 11
 12
 13
 14
 15               C.    Redbubble Knowingly Infringes Upon Brandy Melville’s
 16                     Intellectual Property Rights by Creating, Manufacturing, and
 17                     Distributing Large Quantities of Counterfeit Brandy Melville
 18                     Clothing and Printed Material.
 19               13.   Founded in 2006, Redbubble describes itself on its website as a “global
 20 online marketplace powered by artists.” What Redbubble does not mention on its
 21 website is that it is also a global online marketplace powered by a substantial
 22 quantity of counterfeit goods.
 23               14.   Through Redbubble’s website, www.redbubble.com, visitors can
 24 upload designs that Redbubble then displays on a variety of apparel – from t-shirts
 25 to phone cases to stickers – pictured on the website. Redbubble offers for sale the
 26 products on display. If a visitor to the site orders a product, Redbubble makes,
 27 ships, and processes the payment for the product. Redbubble then splits the profit
 28 between itself and the person who originally uploaded the design.
      1068530.2
                                                   -3-
                                                COMPLAINT
Case 2:19-cv-04618-RGK-FFM Document 1 Filed 05/28/19 Page 5 of 15 Page ID #:5




  1               15.   Redbubble is advertising, marketing, creating, displaying, offering for
  2 sale, selling, distributing, and profiting from massive quantities of counterfeit
  3 Brandy Melville products. On or about May 14, 2018, Brandy Melville notified
  4 Redbubble in writing that Redbubble offers for sale products that utilize the Brandy
  5 Melville trademark directly – e.g., the products emblazoned with “Brandy Melville”
  6 or that reference Brandy Melville’s website. A few examples of counterfeit Brandy
  7 Melville products that Brandy Melville identified to Redbubble as infringing on
  8 May 14 are depicted below.
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24               16.   Despite being placed on notice of Brandy Melville’s intellectual
 25 property rights, including its registered trademarks, Redbubble persists in offering
 26 for sale, advertising, and selling counterfeit Brandy Melville products – including
 27 some of the same exact designs that Brandy Melville asked to be taken down in May
 28 2018. Below are a few example of Brandy Melville counterfeits being offered for
      1068530.2
                                                    -4-
                                                COMPLAINT
Case 2:19-cv-04618-RGK-FFM Document 1 Filed 05/28/19 Page 6 of 15 Page ID #:6




  1 sale, advertised, and sold by Redbubble months after Brandy Melville’s takedown
  2 notice.
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      1068530.2
                                           -5-
                                        COMPLAINT
Case 2:19-cv-04618-RGK-FFM Document 1 Filed 05/28/19 Page 7 of 15 Page ID #:7




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20               17.   Redbubble’s infringement is knowing and willful, as evidenced by
 21 (a) the sheer quantity of different counterfeit Brandy Melville designs being sold by
 22 Redbubble, (b) Redbubble’s use of the Brandy Melville trademark to advertise and
 23 sell exact or near-exact replicas of authentic Brandy Melville products,
 24 (c) Redbubble’s continued sale of counterfeit Brandy Melville products in spite of
 25 the May 14, 2018 written notification of infringement, and (d) Redbubble’s pattern
 26 and practice of infringing upon the intellectual property rights of well-known
 27 brands.
 28 / / /
      1068530.2
                                                   -6-
                                               COMPLAINT
Case 2:19-cv-04618-RGK-FFM Document 1 Filed 05/28/19 Page 8 of 15 Page ID #:8




  1               18.   Redbubble has profited from its unauthorized use of Brandy Melville’s
  2 intellectual property through the sale of the infringing goods, diverting profits from
  3 the sale of authentic Brandy Melville goods, and causing harm to Brandy Melville’s
  4 reputation and goodwill.
  5                                  FIRST CLAIM FOR RELIEF
  6                         (Trademark Infringement and Counterfeiting)
  7               19.   Brandy Melville re-alleges and incorporates herein by reference each
  8 and every allegation set forth above.
  9               20.   Brandy Melville is the owner of the Registered Trademarks.
 10               21.   The Registered Trademarks are valid, protectable marks.
 11               22.   Redbubble is advertising, marketing, creating, displaying, offering for
 12 sale, selling, distributing, and profiting from products incorporating the Registered
 13 Trademarks or nearly identical variations thereof.
 14               23.   Redbubble’s use of the Registered Trademarks is likely to cause
 15 confusion among ordinary purchasers as to the source of the goods.
 16               24.   Brandy Melville has never consented to Redbubble’s use of its
 17 trademarks.
 18               25.   Redbubble infringed upon the Registered Trademarks and engaged in
 19 trademark counterfeiting willfully.
 20               26.   As a proximate result of the unfair advantage accruing to Redbubble
 21 from using confusingly similar marks and deceptively trading on Brandy Melville’s
 22 goodwill, Redbubble has made substantial sales and profits in amounts to be
 23 established according to proof.
 24               27.   As a proximate result of the unfair advantage accruing to Redbubble
 25 from using similar or quasi-similar marks and deceptively trading on Brandy
 26 Melville’s goodwill, Brandy Melville has been damaged and deprived of substantial
 27 sales and has been deprived of the value of its trademarks as commercial assets, in
 28 amounts to be established according to proof.
      1068530.2
                                                    -7-
                                                COMPLAINT
Case 2:19-cv-04618-RGK-FFM Document 1 Filed 05/28/19 Page 9 of 15 Page ID #:9




  1               28.   Unless restrained by the Court, Redbubble will continue to infringe the
  2 Registered Trademarks. Pecuniary compensation will not afford Brandy Melville
  3 adequate relief for the damage to its trademarks and brand. In the absence of
  4 injunctive relief, consumers are likely to continue to be mistaken or deceived as to
  5 the true source, origin, sponsorship, and affiliation of Redbubble and its purported
  6 goods.
  7               29.   Redbubble’s acts were committed, and continue to be committed, with
  8 actual notice of Brandy Melville’s exclusive rights and with the intent to cause
  9 confusion, to cause mistake, and/or to deceive, and to cause injury to the reputation
 10 and goodwill associated with Plaintiff and its products. Pursuant to 15 U.S.C.
 11 section 1117, Brandy Melville is, therefore, entitled to recover three times its actual
 12 damages or three times Redbubble’s profits, whichever is greater, together with its
 13 attorneys’ fees. Brandy Melville is also entitled to statutory damages of $2 million
 14 per registered mark. In addition, pursuant to 15 U.S.C. section 1118, Brandy
 15 Melville is entitled to an order requiring destruction of all infringing products and
 16 promotional materials in Redbubble’s possession.
 17                                SECOND CLAIM FOR RELIEF
 18                                   (False Designation of Origin)
 19               30.   Brandy Melville re-alleges and incorporates herein by reference each
 20 and every allegation set forth above.
 21               31.   Brandy Melville’s trademarks, including the Registered Trademarks,
 22 are inherently distinctive and have also acquired secondary meaning through
 23 extensive promotion and sales, unsolicited press, and word of mouth over the past
 24 decade.
 25               32.   Redbubble is advertising, marketing, creating, displaying, offering for
 26 sale, selling, distributing, and profiting from products incorporating Brandy
 27 Melville’s trademarks or nearly identical variations thereof.
 28 / / /
      1068530.2
                                                    -8-
                                                COMPLAINT
Case 2:19-cv-04618-RGK-FFM Document 1 Filed 05/28/19 Page 10 of 15 Page ID #:10




   1               33.   Redbubble’s use of Brandy Melville’s trademarks is likely to cause
   2 confusion among ordinary purchasers as to the source of the goods.
   3               34.   Brandy Melville has never consented to Redbubble’s use of its
   4 trademarks.
   5               35.   Redbubble infringed upon Brandy Melville’s trademarks willfully.
   6               36.   As a proximate result of the unfair advantage accruing to Redbubble
   7 from using similar or quasi-similar marks and deceptively trading on Brandy
   8 Melville’s goodwill, Redbubble has made substantial sales and profits in amounts to
   9 be established according to proof.
  10               37.   As a proximate result of the unfair advantage accruing to Redbubble
  11 from using confusingly similar marks and deceptively trading on Brandy Melville’s
  12 goodwill, Brandy Melville has been damaged and deprived of substantial sales and
  13 has been deprived of the value of its trademarks as commercial assets, in amounts to
  14 be established according to proof.
  15               38.   Unless restrained by the Court, Redbubble will continue to infringe
  16 Brandy Melville’s trademarks. Pecuniary compensation will not afford Brandy
  17 Melville adequate relief for the damage to its trademarks, trade dress, and brand. In
  18 the absence of injunctive relief, consumers are likely to continue to be mistaken or
  19 deceived as to the true source, origin, sponsorship, and affiliation of Redbubble and
  20 its purported goods.
  21               39.   Redbubble’s acts were committed, and continue to be committed, with
  22 actual notice of Brandy Melville’s exclusive rights and with the intent to cause
  23 confusion, to cause mistake, and/or to deceive, and to cause injury to the reputation
  24 and goodwill associated with Plaintiff and its products. Pursuant to 15 U.S.C.
  25 section 1117, Brandy Melville is, therefore, entitled to recover three times its actual
  26 damages or three times Redbubble’s profits, whichever is greater, together with its
  27 attorneys’ fees. Brandy Melville is also entitled to statutory damages of $2 million
  28 per registered mark. In addition, pursuant to 15 U.S.C. section 1118, Brandy
       1068530.2
                                                    -9-
                                                 COMPLAINT
Case 2:19-cv-04618-RGK-FFM Document 1 Filed 05/28/19 Page 11 of 15 Page ID #:11




   1 Melville is entitled to an order requiring destruction of all infringing products and
   2 promotional materials in Redbubble’s possession.
   3                                   THIRD CLAIM FOR RELIEF
   4                                 (Common Law Unfair Competition)
   5               40.     Brandy Melville re-alleges and incorporates herein by reference each
   6 and every allegation set forth above.
   7               41.     Redbubble’s unauthorized use of Brandy Melville’s trademarks is
   8 likely to cause consumer confusion as to the source, origin, sponsorship, and
   9 association of Redbubble’s products.
  10               42.     Brandy Melville has been, and will continue to be, damaged and
  11 irreparably harmed by the actions of Redbubble unless Redbubble is enjoined by
  12 this Court.
  13               43.     Brandy Melville has no adequate remedy at law.
  14               44.     Brandy Melville is entitled to recover damages and/or Redbubble’s
  15 profits in an amount to be determined at trial.
  16               45.     Brandy Melville is informed and believes, and thereon alleges, that
  17 Redbubble committed the foregoing acts with the intention of depriving Brandy
  18 Melville of its legal rights, with oppression, fraud, and/or malice, and in conscious
  19 disregard of Brandy Melville’s rights. Brandy Melville is, therefore, entitled to an
  20 award of exemplary and punitive damages, according to proof.
  21                                  FOURTH CLAIM FOR RELIEF
  22                     (Contributory Trademark Infringement and Counterfeiting)
  23               46.     Brandy Melville re-alleges and incorporates herein by reference each
  24 and every allegation set forth above.
  25               47.     Redbubble has been and continues to be aware of – and has been and
  26 continues to contribute to – the infringement of Brandy Melville’s trademarks and
  27 the use of counterfeit Brandy Melville products on its site. The infringing and
  28 counterfeit products are prominently displayed and promoted on Redbubble’s
       1068530.2
                                                      -10-
                                                   COMPLAINT
Case 2:19-cv-04618-RGK-FFM Document 1 Filed 05/28/19 Page 12 of 15 Page ID #:12




   1 website. Redbubble’s website is configured so that a search for “Brandy Melville”
   2 will lead directly to the infringing and counterfeit goods. Redbubble creates and
   3 distributes the infringing and counterfeit goods to the end consumer and facilitates
   4 the financial transactions.
   5               48.   Alternatively, Redbubble has remained willfully blind to the
   6 infringement and/or counterfeiting of Brandy Melville trademarks on its website and
   7 on the products it creates and distributes to the end consumer.
   8               49.   Brandy Melville has been damaged by and Redbubble has profited
   9 from Redbubble’s contributory trademark infringement and counterfeiting.
  10               50.   To remedy Redbubble’s contributory trademark infringement, Brandy
  11 Melville is entitled to all of the remedies set forth above for direct trademark
  12 infringement, counterfeiting, false designation of origin, and unfair competition.
  13                                  FIFTH CLAIM FOR RELIEF
  14                     (Vicarious Trademark Infringement and Counterfeiting)
  15               51.   Brandy Melville re-alleges and incorporates herein by reference each
  16 and every allegation set forth above.
  17               52.   Redbubble and the third parties who design and upload the infringing
  18 designs are in an apparent or actual partnership, have the authority to bind one
  19 another in transactions with third parties, and/or exercise joint ownership or control
  20 over the infringing products. Redbubble is thus vicariously liable for the trademark
  21 infringement and counterfeiting of the third parties who design and upload the
  22 infringing designs onto the Redbubble website.
  23               53.   Brandy Melville has been damaged by and Redbubble has profited
  24 from Redbubble’s vicarious trademark infringement and counterfeiting.
  25               54.   To remedy Redbubble’s vicarious trademark infringement and
  26 counterfeiting, Brandy Melville is entitled to all of the remedies set forth above for
  27 direct trademark infringement, counterfeiting, false designation of origin, and unfair
  28 competition.
       1068530.2
                                                    -11-
                                                 COMPLAINT
Case 2:19-cv-04618-RGK-FFM Document 1 Filed 05/28/19 Page 13 of 15 Page ID #:13




   1                                     PRAYER FOR RELIEF
   2               WHEREFORE, Plaintiff prays for relief against Defendant as follows:
   3               1.    For preliminary and permanent injunctions enjoining and restraining
   4 Defendant, its agents, employees, representatives, partners, joint venturers, and/or
   5 anyone acting on behalf of or in concert with Defendant, from:
   6                     A.    designing, manufacturing, importing, shipping, delivering,
   7 selling, marketing, displaying, advertising, or promoting any product that
   8 incorporates or is marketed in conjunction with any Brandy Melville trademark; and
   9                     B.    representing or implying, directly or indirectly, to retailers,
  10 customers, distributors, licensees, or any other customers or potential customers of
  11 Defendant’s products that Defendant’s products originate with, are sponsored,
  12 endorsed, or licensed by, or are otherwise associated or affiliated with Plaintiff;
  13               2.    For an order requiring the destruction of all of Defendant’s infringing
  14 products and all marketing, advertising, or promotional materials depicting
  15 Defendant’s infringing products;
  16               3.    For an accounting of all profits obtained by Defendant from sales of the
  17 infringing products and an order that Defendant hold all such profits in a
  18 constructive trust for the benefit of Plaintiff;
  19               4.    For an award to Plaintiff of all profits earned by Defendant from its
  20 infringing acts;
  21               5.    For compensatory damages according to proof;
  22               6.    For statutory damages of no less than $2 million per registered
  23 trademark;
  24               7.    For exemplary and punitive damages according to proof;
  25               8.    For pre-judgment interest on all damages awarded by this Court;
  26               9.    For reasonable attorneys’ fees and costs of suit incurred herein; and
  27               //
  28               //
       1068530.2
                                                     -12-
                                                  COMPLAINT
Case 2:19-cv-04618-RGK-FFM Document 1 Filed 05/28/19 Page 14 of 15 Page ID #:14




   1               10.   For such other and further relief as the Court deems just and proper.
   2
   3 Dated: May 28, 2019                        BROWNE GEORGE ROSS LLP
                                                   Keith J. Wesley
   4
   5
                                                By:    s/ Keith J. Wesley
   6                                                       Keith J. Wesley
   7                                            Attorneys for Plaintiff
                                                Y.Y.G.A. SA d.b.a. BRANDY MELVILLE
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1068530.2
                                                      -13-
                                                 COMPLAINT
Case 2:19-cv-04618-RGK-FFM Document 1 Filed 05/28/19 Page 15 of 15 Page ID #:15




   1                                  DEMAND FOR JURY TRIAL
   2               Plaintiff hereby demands a jury trial as provided by Rule 38(a) of the Federal
   3 Rules of Civil Procedure.
   4
   5 Dated: May 28, 2019                        BROWNE GEORGE ROSS LLP
                                                   Keith J. Wesley
   6
   7
                                                By:    s/ Keith J. Wesley
   8                                                       Keith J. Wesley
   9                                            Attorneys for Plaintiff
                                                Y.Y.G.M. SA d.b.a. BRANDY MELVILLE
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1068530.2
                                                      -14-
                                                  COMPLAINT
